DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants representative Grant Houston on November 24, 2021.

The claims has been amended as follows:
1.  (Currently amended) A wireless access system, the system comprising:
endpoint nodes installed at premises; and
an aggregation node for communicating with the endpoint nodes, the aggregation node comprising a phased array antenna system for transmitting information to and receiving information from the endpoint nodes via high-frequency wireless data links, and one or more auxiliary antennas for transmitting information to and receiving information from the endpoint nodes via low-frequency wireless data links;
wherein the aggregation node comprises, for the high frequency data links, one or more WiFi chipsets for producing WiFi signals, block up converters for upconverting the WiFi signals to high frequency signals of 10 and 300 Gigahertz for transmission to the endpoint nodes via the phased array antenna system and block down converters for receiving high frequency signals of 10 and 300 
wherein the aggregation node further comprises, for the low frequency data links, a WiFi chipset for producing WiFi signals for transmission via the one or more auxiliary antennas to the endpoint nodes, and processing WiFi signals received by the one or more auxiliary antennas from the endpoint nodes and the aggregation node and the endpoint nodes exchange packet data via the low-frequency wireless data links in response to determining that the high-frequency wireless data links are impaired.
2. (Original) The system as claimed in claim 1, wherein the aggregation node and endpoint nodes provide wireless connectivity between user devices at the premises containing the endpoint nodes and an internet service provider by exchanging packet data.
3. (Cancelled) 
4. (Original) The system as claimed in claim 1, wherein the low-frequency wireless data links operate between 1 and 10 Gigahertz.
5. (Original) The system as claimed in claim 1, wherein the endpoint nodes comprise dual-band antenna systems for transmitting information to and receiving information from the aggregation node via the high-frequency wireless data links and the low-frequency wireless data links.
6. (Original) The system as claimed in claim 1, wherein, during normal operation of the wireless access system, the aggregation node and the endpoint nodes exchange packet data via the high-frequency wireless data links.
7. (Original) The system as claimed in claim 1, wherein, during normal operation of the wireless access system, the aggregation node and the endpoint nodes exchange auxiliary communications via the low-frequency wireless data links.
8. (Cancelled) 
1, wherein the aggregation node determines that the high-frequency wireless data links are impaired based on results of ping queries sent from the aggregation node to the endpoint nodes via the high-frequency wireless data links.
10. (Previously presented) The system as claimed in claim 1, wherein the aggregation node and the endpoint nodes resume exchanging the packet data via the high-frequency wireless data links in response to determining that the high-frequency wireless data links are no longer impaired.
11. (Currently amended) A method of operation of a wireless access system, the method comprising:
an aggregation node transmitting information to and receiving information from endpoint nodes installed at a premises via high-frequency wireless data links using a phased array antenna system of the aggregation node, wherein the aggregation node comprises, for the high frequency data links, one or more WiFi chipsets for producing WiFi signals, block up converters for upconverting the WiFi signals to high frequency signals of 10 and 300 Gigahertz for transmission to the endpoint nodes via the phased array antenna system and block down converters for receiving high frequency signals of 10 and 300 Gigahertz from the endpoint nodes via the phased array antennas and downconverting the high frequency signals to WiFi signals to be processed by the one or more WiFi chipsets; and
the aggregation node transmitting information to and receiving information from the endpoint nodes via low-frequency wireless data links using one or more auxiliary antennas of the aggregation node, wherein the aggregation node further comprises, for the low frequency data links, a WiFi chipset for producing WiFi signals for transmission via the one or more auxiliary antennas to the endpoint nodes, and processing WiFi signals received by the one or more auxiliary antennas from the endpoint nodes, the aggregation node and the endpoint nodes exchanging packet data via the low-frequency wireless data links in response to determining that the high-frequency wireless data links are impaired.

13. (Cancelled) 
14. (Original) The method as claimed in claim 11, further comprising the low-frequency wireless data links operating at a frequency between 1 and 10 Gigahertz.
15. (Original) The method as claimed in claim 11, further comprising the endpoint nodes transmitting information to and receiving information from the aggregation node via the high-frequency wireless data links and the low-frequency wireless data links using dual-band antenna systems of the endpoint nodes.
16. (Original) The method as claimed in claim 11, further comprising the aggregation node and the endpoint nodes exchanging packet data via the high-frequency wireless data links during normal operation of the wireless access system.
17. (Previously presented) The method as claimed in claim 11, further comprising the aggregation node and the endpoint nodes exchanging auxiliary communications via the low-frequency wireless data links during normal operation of the wireless access system.
18. (Cancelled) 
19. (Original) The method as claimed in claim 11, further comprising the aggregation node determining that the high-frequency wireless data links are impaired based on results of ping queries sent from the aggregation node to the endpoint nodes via the high-frequency wireless data links.
20. (Previously presented) The method as claimed in 11, further comprising the aggregation node and the endpoint nodes resuming exchanging the packet data via the high-frequency wireless data links in response to determining that the high-frequency wireless data links are no longer impaired.
21.  (Currently amended) A wireless access system, the system comprising:

an aggregation node for communicating with the endpoint nodes, the aggregation node comprising an antenna system for transmitting information to and receiving information from the endpoint nodes via high-frequency wireless data links operating at a frequency of at least 20 Gigahertz (GHz), and one or more auxiliary antennas for transmitting information to and receiving information from the endpoint nodes via low-frequency wireless data links operating at a frequency between 1 and 10 GHz.
wherein the aggregation node comprises, for the high frequency data links, one or more WiFi chipsets for producing WiFi signals, block up converters for upconverting the WiFi signals to high frequency signals for transmission to the endpoint nodes via 
wherein the aggregation node further comprises, for the low frequency data links, a WiFi chipset for producing WiFi signals for transmission via the one or more auxiliary antennas to the endpoint nodes, and processing WiFi signals received by the one or more auxiliary antennas from the endpoint nodes, the aggregation node and the endpoint nodes exchanging packet data via the low-frequency wireless data links in response to determining that the high-frequency wireless data links are impaired.

Allowable Subject Matter

Claims 1, 2, 4-7, 9-12, 14-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on September 1, 2021 have been fully considered, and these remarks, in combination with the amendment filed  as substantially described in independent claims 1, 11 and 21. These limitations, in combination with the remaining limitations of claims 1, 11 and 21, are not taught nor suggested by the prior art of record. Claims 2, 4-7, 9, 10, 12, 14-17 and 19-20 depend from allowed claim and therefore allowed for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474